Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 1 of 18 Page ID #:1



 1 Seth M. Lehrman (178303)
     seth@epllc.com
 2 EDWARDS POTTINGER LLC
     425 North Andrews Avenue, Suite 2
 3 Fort Lauderdale, FL 33301
     Telephone: 954-524-2820
 4 Facsimile: 954-524-2822

 5 Attorney for Plaintiff
     Joan Spencer-Ruper
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11 JOAN SPENCER-RUPER,                          )
                                                )
12 individually and on behalf of all            )
     others similarly situated,                 )
13                                              )       CLASS ACTION COMPLAINT
                                  Plaintiff,    )
14                                                      JURY TRIAL DEMANDED
           v.                                   )
15                                              )
     MY MIXTAPEZ, INC. D/B/A MY                 )
16 MIXTAPEZ, DUENAS MOBILE                      )
     APPLICATIONS LLC D/B/A                     )
17 VUZIQ, AND D/B/A MY                          )
     MIXTAPEZ, JUAN CARLOS                      )
18 DUEÑAS, RICKY DUEÑAS, AND                    )
     DANNY DUEÑAS,                              )
19                                              )
                                  Defendants.   )
20
                                                )
21
                              CLASS ACTION COMPLAINT
22

23         Plaintiff Joan Spencer-Ruper, individually and on behalf of all others similarly

24 situated, brings this Class Action Complaint to secure redress for violations of the

25 Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227, resulting from

26 repeated text messages made by or behalf of Defendants to the cellular telephones of

27 Plaintiff and others using an automatic telephone dialing system. Plaintiff alleges as

28


                                                    1
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 2 of 18 Page ID #:2



 1 follows upon personal knowledge as to herself and her own acts and experiences, and,

 2 as to all other matters, upon information and belief.

 3                                       PARTIES
 4          1.    Plaintiff Joan Spencer-Ruper is a citizen of the State of California and
 5 resides in Orange County, California.

 6          2.    Defendant My Mixtapez, Inc. d/b/a My Mixtapez, is a Florida
 7 corporation and has its principal place of business at 30063 SW 157th Place,

 8 Homestead, FL 33033.

 9          3.    Defendant Duenas Mobile Applications LLC d/b/a MyMixTapez and
10 d/b/a VUZIQ, is a Florida limited liability and has its principal office at 30063 SW

11 157th Place, Homestead, FL 33033.

12          4.    My Mixtapez, Inc., is a subsidiary of DMA.
13          5.    Defendant Juan Carlos Dueñas is Co-Founder and CEO of My Mixtapez,
14 Inc., and, on information and belief, resides at 30063 SW 157th Place, Homestead, FL

15 33033.

16          6.    He is CEO of Duenas Mobile Applications LLC.
17          7.    Defendant Ricky Dueñas is Co-Founder and CFO of My Mixtapez, Inc.,
18 and, on information and belief, resides at 30063 SW 157th Place, Homestead, FL

19 33033.

20          8.    He is COO of Duenas Mobile Applications LLC.
21          9.    Defendant Danny Dueñas is Co-Founder and VP of My Mixtapez, Inc.,
22 and, on information and belief, resides at 30063 SW 157th Place, Homestead, FL

23 33033.

24          10.   He is CFO of Duenas Mobile Applications LLC, as well as its registered
25 agent.

26          11.   The Dueñas Defendants are brothers and, on information and belief,
27 control or are involved in the marketing activities of their My Mixtapez, Inc.

28


                                                2
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 3 of 18 Page ID #:3



 1                            JURISDICTION AND VENUE
 2        12.    This Court has federal question subject matter jurisdiction pursuant to 28
 3 U.S.C. § 1331 and 47 U.S.C. § 227.

 4        13.    Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2),
 5 because a substantial part of the events or omissions giving rise to the claims in this

 6 case occurred in this District.

 7        14.    The Court has personal jurisdiction over Defendants because they
 8 conduct business in this state and have committed tortious acts within this state related

 9 to the sending of unlawful text messages into this state.

10        15.    Neither My Mixtapez, Inc., nor Duenas Mobile Applications LLC
11 registered with California Secretary of State to transact business in California;

12 however, the website https://mymixtapez.com/ (last visited Mar. 18, 2020), lists the

13 following locations above the email address and telephone number for “My

14 Mixtapez”: “Atlanta • Los Angeles • Miami • Goiânia.”

15         THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
16        16.    The TCPA, passed into law in 1991, regulates and restricts the use of an
17 automatic telephone dialing system (ATDS).

18        17.    “[T]he term automatic telephone dialing system means equipment which
19 has the capacity—(1) to store numbers to be called or (2) to produce numbers to be

20 called, using a random or sequential number generator—and to dial such numbers.”

21 Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1045 (9th Cir. 2018), cert.

22 dismissed, 139 S. Ct. 1289 (2019).

23        18.    The TCPA protects consumers from unwanted text messages and calls
24 and that are made with an ATDS.

25        19.    Specifically, 47 U.S.C. § 227(b)(1)(A) provides:
26

27
          (1) Prohibitions It shall be unlawful for any person within the United
              States, or any person outside the United States if the recipient is
28            within the United States—

                                                 3
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 4 of 18 Page ID #:4



 1

 2
                 (A) to make any call (other than a call made for emergency purposes
                    or made with the prior express consent of the called party) using
 3                  any automatic telephone dialing system . . . (iii) to any telephone
 4                  number assigned to a paging service, cellular telephone service,
                    specialized mobile radio service, or other radio common carrier
 5                  service, or any service for which the called party is charged for the
 6                  call.

 7         20.      The Federal Communications Commission (FCC), which is empowered
 8 to issue rules and regulations implementing the TCPA, has issued rulings and clarified

 9 that in order to obtain an individual’s consent, a clear, unambiguous, and conspicuous

10 written disclosure must be provided to the individual. See 2012 FCC Order, 27 FCC

11 Rcd. at 1839 (“requiring prior written consent will better protect consumer privacy

12 because such consent requires conspicuous action by the consumer—providing

13 permission in writing—to authorize autodialed or prerecorded telemarketing calls”).

14         21.      Further, the FCC has issued rulings and clarified that consumers are
15 entitled to the same consent-based protections for text messages as they are for calls to

16 wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th

17 Cir. 2009) (FCC has determined that text message falls within meaning of “to make

18 any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 75 F. Supp. 3d

19 727, 734 (N.D. Ill. 2014) (noting defendant bears burden of showing that it obtained

20 plaintiff’s prior express consent before sending her text message).

21         22.      According to findings by the FCC, such calls are prohibited because, as
22 Congress found, automated or prerecorded telephone calls are a greater nuisance and

23 invasion of privacy than live solicitation calls, and such calls can be costly and

24 inconvenient. The FCC also recognized that wireless customers are charged for

25 incoming calls whether they pay in advance or after the minutes are used. See Rules

26 and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG

27 Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).

28


                                                    4
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 5 of 18 Page ID #:5



 1        23.      The FCC has “repeatedly acknowledged the existence of vicarious
 2 liability under the TCPA.” See Gomez v. Campbell-Ewald Co., 768 F.3d 871, 878

 3 (9th Cir. 2014) (citing In re Joint Petition Filed by Dish Network, LCC, 28 FCC. Rcd.

 4 6574, 6574 (2013)). Principles of apparent authority and ratification may also provide

 5 a basis for vicarious seller liability for violations of section 227(b). See Thomas v.

 6 Taco Bell Corp., 582 F. App’x 678 (9th Cir. 2014) (citing 28 F.C.C. Rcd. at 6590

 7 n.124). A ratification occurs when the benefits of the purportedly unauthorized acts

 8 are accepted with knowledge of material facts demonstrating the intent to adopt the

 9 unauthorized arrangement. Kristensen v. Credit Payment Servs., Inc., 879 F.3d 1010,

10 1014 (9th Cir. 2018).

11        24.      The TCPA provides for statutory damages of $500 to $1,500 per
12 violation of Section 227(b) of the TCPA and of the implementing regulation, 47

13 C.F.R. § 64.1200. See 47 U.S.C. § 227(b)(3).

14        25.      Specifically, the TCPA’s damages provision states,
15        (3) Private right of action A person or entity may, if otherwise permitted
16
          by the laws or rules of court of a State, bring in an appropriate court of that
          State—
17

18              (A)       an action based on a violation of this subsection or the
                regulations prescribed under this subsection to enjoin such violation,
19

20              (B)        an action to recover for actual monetary loss from such a
                violation, or to receive $500 in damages for each such violation,
21              whichever is greater, or
22
                (C)      both such actions.
23

24     47 U.S.C. § 227(b)(3)(A)-(C) (second emphasis added).
25        26.      If the Court finds that Defendants “willfully or knowingly” violated
26 Section 227(b) “or the regulations prescribed under this subsection,” the Court may

27 increase the award amount up to threefold, i.e., $1,500 per violation of the statute and

28 per violation of the regulation. 47 U.S.C. § 227(b)(3); see Lary v. Trinity Physician


                                                5
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 6 of 18 Page ID #:6



 1 Fin. & Ins. Servs., 780 F.3d 1101, 1106 (11th Cir. 2015) (holding that district court

 2 erred in limiting damages to one violation per call; “the statute allows a person to

 3 recover ‘$500 in damages for each’ ‘violation of this subsection’”; “Section 227(b)(1)

 4 has no language limiting the recovery to $500 per ‘call’ or ‘fax’”).

 5        27.    A “violation of the TCPA is a concrete, de facto injury.” Van Patten v.
 6 Vertical Fitness Group, LLC, 847 F.3d 1037 (9th Cir. 2017).

 7                                          FACTS
 8        28.    Defendants, directly or through other persons acting on their behalf,
 9 conspired to, agreed to, contributed to, assisted with, or otherwise caused the wrongful

10 acts and omissions, including the dissemination of the text messages that are the

11 subject matter of this Complaint.

12        29.    Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
13        30.    Defendants are each a “person” as defined by 47 U.S.C. § 153(39).
14        31.    Defendants own, manage, run, or operate “MyMixtapez,” which is a hip-
15 hop mixtape app for Android, iPhone, and Windows operating systems.

16        32.    The MyMixtapez app is described in detail at https://mymixtapez.com/
17 (last visited Mar. 18, 2020).

18        33.    A subpage, attached in full as Exhibit A, and quoted in part below
19 summarizes what the app provides and notes that a Premium Membership is available

20 for purchase:

21

22        THE FOLLOWING TERMS AND CONDITIONS OF USE (“Terms”)
23
          govern the use of the website – mymixtapez.com (“Website”) – and the
          My Mixtapez Music & Mixtapez mobile application currently available
24        on Apple iTunes, Google Play and provided by Microsoft on its store
25        (“Mobile Application”) brought to you (“you” or “your”) by Duenas
          Mobile Applications LLC d/b/a VUZIQ (“My Mixtapez” or “we" or “
26        us” or “our”), and any content, material, features or functionality made
27        available by or through this Website and Mobile Application, including
          any subdomains thereof. The Website and Mobile Application is made
28        available to you by Duenas Mobile Applications LLC, or one of its

                                                6
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 7 of 18 Page ID #:7



 1        subsidiaries, each having adopted the following Terms. My Mixtapez
 2
          provides downloadable software for the purpose of streaming and
          downloading music via an application for mobile and wireless devices;
 3        and downloadable software in the nature of a mobile application for
 4        streaming and downloading music mixtapes (“My Mixtapez Service” or
          “Service”). *
 5

 6                                           ***
          13. Premium Membership; Payment Transactions.
 7        My Mixtapez offers a variation of the My Mixtapez Service free of
 8        charge for all users. However, you have the option to purchase a
          premium membership (Premium Membership”) for use pursuant to the
 9        My Mixtapez Service. Premium Membership allows you the ability to
10        use the My Mixtapez Service without advertisements, and may include
          other benefits that we have the right to amend from time-to-time without
11        changing these Terms. Premium Membership also gives you the
12        opportunity to try new features and receive exclusive offers from the My
          Mixtapez store. By purchasing the Premium Membership (or anything
13        else directly from My Mixtapez) you warrant and represent the
14        following:

15         1. any and all credit card information submitted by you is complete,
16            true and accurate as it relates to you;
           2. any and all charges incurred by you will be honored by your credit
17            card company; and
18         3. any and all charges incurred by you will be paid by you at the
              posted price, including any applicable taxes.
19

20                                             ***
          * The Service is memorialized and incorporated in and by federally
21        recognized registered trademarks owned by Duenas Mobile Applications
22        LLC (See Registration Nos. 4648593 (“My Mixtapez”); 4648615 (a
          design mark for “My Mixtapez”); and 4731673 (a design mark for “My
23        Mixtapez”)). My Mixtapez has additional trademark applications with
24        the U.S. Patent and Trademark Office that are currently pending as of the
          date of the latest update of these Terms.
25

26 https://mymixtapez.com/about/terms-service (last visited Mar. 18, 2020).

27

28


                                               7
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 8 of 18 Page ID #:8



 1        34.    In the past four years, using an ATDS, Defendants or someone acting on
 2 their behalf sent Plaintiff many text messages advertising the My Mixtapez app or

 3 service, in violation of 47 U.S.C. § 227(b)(1)(A)(iii).

 4        35.    Plaintiff received those text messages on her cellular telephone number
 5 ending 7874, on February 2, 6, and 7, 2020, as well as prior to February 2020. A

 6 screenshot from Plaintiff’s cell phone showing those three February 2020 texts is

 7 attached as Exhibit B.

 8        36.    Defendants’ text messages, (a) annoyed, disturbed, and harassed Plaintiff,
 9 (b) intruded upon her solitude and seclusion, (c) invaded her privacy, (d) wasted her

10 time, and (e) diminished her cellular telephone’s battery.

11        37.    Not only did the receipt of the text messages distract Plaintiff away from
12 her personal activities, she was forced to spend time investigating the source of the

13 text messages and who sent them to her.

14        38.    Plaintiff never gave Defendants any consent to send her text messages,
15 much less prior express consent.

16        39.    Upon information and belief, Defendants’ ATDS has the capacity to store
17 or produce telephone numbers to be called, using a random or sequential number

18 generator.

19        40.    Upon information and belief, Defendants’ ATDS has the capacity to store
20 numbers and to dial numbers without human intervention.

21        41.    Upon information and belief, Defendants used a combination of hardware
22 and software systems which have the capacity to generate or store random or

23 sequential numbers or to dial sequentially or randomly in an automated fashion

24 without human intervention.

25        42.    The impersonal and generic nature of Defendants’ text messages further
26 demonstrates that Defendants used an ATDS to send them.

27        43.    The text messages made to Plaintiff and the Class Members were for the
28 purpose of marketing, advertising, and promoting Defendants’ app or services.


                                                8
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 9 of 18 Page ID #:9



 1        44.    These text messages were not for emergency purposes as defined by 47
 2 U.S.C. § 227(b)(1)(A)(i).

 3        45.    Plaintiff did not provide Defendants or their agents prior express consent
 4 to receive text message, to her cellular telephone, pursuant to 47 U.S.C. § 227(b)(1).

 5        46.    The unsolicited text messages by Defendants or their agents violated 47
 6 U.S.C. § 227(b)(1).

 7        47.    Defendants were aware that they were sending text messages to Plaintiff
 8 and other persons without their prior express consent.

 9                           CLASS ACTION ALLEGATIONS
10        48.    Plaintiff brings this class action under Rule 23(a), (b)(2), and (b)(3) of the
11 Federal Rules of Civil Procedure on behalf of herself and of a similarly situated

12 “Class” or “Class Members” defined as:

13
          All persons within the United States who, within the four years prior to the
14        filing of this Complaint, were sent text messages by Defendants or anyone
          on Defendants’ behalf, to said person’s cellular telephone number, using the
15
          same equipment used to send text messages to Plaintiff.
16

17        49.    Excluded from the Class are Defendants, and any subsidiary or affiliate
18 of Defendants, and the directors, officers and employees of Defendants or their

19 subsidiaries or affiliates, and members of the federal judiciary.

20        50.    This action has been brought and may properly be maintained as a class
21 action against Defendants pursuant to Rule 23 because there is a well-defined

22 community of interest in the litigation and the proposed Class is easily ascertainable.

23 Plaintiff reserves the right to amend the Class definition if discovery and further

24 investigation reveal that any Class should be expanded or otherwise modified.

25        51.    Numerosity: At this time, Plaintiff does not know the exact number of
26 Class Members, but among other things, given the nature of the claims and that

27 Defendants’ conduct consisted of a standardized text messages to cellular telephone

28 numbers, Plaintiff believes there are greater than 40 Class Members. Plaintiff believes


                                                 9
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 10 of 18 Page ID #:10



  1 that the Class is so numerous that joinder of all members of the Class is impracticable

  2 and the disposition of their claims in a class action rather than incremental individual

  3 actions will benefit the Parties and the Court by eliminating the possibility of

  4 inconsistent or varying adjudications of individual actions.

  5        52.    Upon information and belief, a more precise Class size and the identities
  6 of the individual member thereof are ascertainable through Defendants’ records,

  7 including, but not limited to Defendants’ text message and marketing records.

  8        53.    Members of the Class may additionally or alternatively be notified of the
  9 pendency of this action by techniques and forms commonly used in class actions, such

 10 as by published notice, e-mail notice, website notice, fax notice, first class mail, or

 11 combinations thereof, or by other methods suitable to this class and deemed necessary

 12 or appropriate by the Court.

 13        54.    Existence and Predominance of Common Questions of Fact and Law:
 14 There is a well-defined community of common questions of fact and law affecting the

 15 Plaintiff and members of the Class. Common questions of law or fact exist as to all

 16 members of the Class and predominate over the questions affecting individual Class

 17 Members. These common legal or factual questions include, but are not limited to, the

 18 following:

 19               a.     Whether, within the four years prior to the filing of this Complaint,
 20        Defendants or their agents sent a text message (other than a message made for
 21        emergency purposes or made with the prior express consent of the called party)
 22        to a Class Member’s cellular telephone number;
 23               b.     Whether the dialing system used to send the text messages is an
 24        ATDS;
 25               c.     Whether any Defendant is vicariously liable for the TCPA
 26        violations committed by others involved in the text-messaging campaigns;
 27               d.     Whether any Defendant ratified the TCPA violations committed
 28        by others involved in the text-messaging campaigns;

                                                 10
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 11 of 18 Page ID #:11



  1               e.     How Defendants obtained the cellular telephone numbers of
  2        Plaintiff and the Class;
  3               f.     Whether sending the text messages to Plaintiff and the Class
  4        violates the TCPA or its regulations, 47 CFR § 64.1200;
  5               g.     Whether Defendants willfully or knowingly violated the TCPA or
  6        its regulations, 47 CFR § 64.1200;
  7               h.     Whether Plaintiff and the members of the Class are entitled to
  8        statutory damages, treble statutory damages, and attorneys’ fees and costs for
  9        Defendants’ acts and conduct; and
 10               i.     Whether Plaintiff and members of the Class are entitled to a
 11        permanent injunction enjoining Defendants from continuing to engage in their
 12        unlawful conduct; and
 13        55.    One or more questions or issues of law or fact regarding Defendants’
 14 liability are common to all Class Members and predominate over any individual issues

 15 that may exist and may serve as a basis for class certification under Rule 23(c)(4).

 16        56.    Typicality: Plaintiff’s claims are typical of the claims of the members of
 17 the Class. The claims of the Plaintiff and members of the Class are based on the same

 18 legal theories and arise from the same course of conduct that violates the TCPA.

 19        57.    Plaintiff and members of the Class each received at least one text
 20 message, advertising the My Mixtapez app, which Defendants sent or caused to be

 21 placed to Plaintiff’s and the Class Members’ cellular telephone numbers.

 22        58.    Adequacy of Representation: Plaintiff is an adequate representative of
 23 the Class because her interests do not conflict with the interests of the members of the

 24 Class. Plaintiff will fairly, adequately and vigorously represent and protect the

 25 interests of the members of the Class and has no interests antagonistic to the members

 26 of the Class. Plaintiff has retained counsel competent and experienced in litigation in

 27 the federal courts, TCPA litigation and class action litigation.

 28


                                                 11
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 12 of 18 Page ID #:12



  1        59.    Superiority: A class action is the superior method for adjudicating this
  2 controversy fairly and efficiently. While the aggregate damages which may be

  3 awarded to the members of the Class are likely to be substantial, the damages suffered

  4 by individual members of the Class are relatively small. As a result, the expense and

  5 burden of individual litigation makes it economically infeasible and procedurally

  6 impracticable for each member of the Class to individually seek redress for the

  7 wrongs done. Plaintiff does not know of any other litigation concerning this

  8 controversy already commenced against Defendants by any member of the Class.

  9        60.    Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an
 10 alternative to or in addition to certification of the Class under Rule 23(b)(3), class

 11 certification is warranted under Rule 23(b)(2) because Defendants have acted on

 12 grounds generally applicable to Plaintiff and the Class, thereby making appropriate

 13 final injunctive relief with respect to Plaintiff and Class Members as a whole.

 14 Plaintiff seeks injunctive relief on behalf of Class Members on grounds generally

 15 applicable to the entire Class in order to enjoin and prevent Defendants’ ongoing

 16 violations of the TCPA, and to order Defendants to provide notice to them of their

 17 rights under the TCPA to statutory damages and to be free from unwanted calls.

 18        61.    Defendants–or third parties directed by Defendants–used equipment
 19 having the capacity to randomly or sequentially generate telephone numbers and to

 20 dial such numbers without human intervention to send non-emergency telephone text

 21 messages to the cellular telephones of Plaintiffs and the other members of the Class

 22 defined above.

 23        62.    These text messages were made without regard to whether Defendants
 24 had first obtained express permission from the recipients to send the communications.

 25 In fact, Defendants did not have prior express consent to send text messages to the

 26 cellular phones of Plaintiff and the other members of the putative Class when the text

 27 messages were sent.

 28


                                               12
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 13 of 18 Page ID #:13



  1        63.    Defendants have therefore violated Section 227(b)(1)(A)(iii) of the
  2 TCPA.

  3        64.    As a result of Defendant’s negligent violations of Section 227, Plaintiff
  4 and the Class are entitled to an award of $500.00 in statutory damages, for each

  5 violation, pursuant to Section 227(b)(3)(B).

  6        65.    At all relevant times, Defendants knew or should have known that their
  7 conduct as alleged herein violated the TCPA.

  8        66.    Defendants knew that they did not have prior express consent to send text
  9 messages to Plaintiff and the Class, and they knew or should have known that their

 10 conduct was a violation of the TCPA; therefore, the Court should treble the amount of

 11 statutory damages available to Plaintiff and the Class pursuant to Section

 12 227(b)(3)(C).

 13        67.    Likewise, since Defendants knew or should have known that Plaintiff and
 14 Class Members did not give prior express consent to receive the text messages,

 15 Plaintiff and the Class should be awarded $1,500.00 in statutory damages, for each

 16 violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

 17        68.    Plaintiff and the Class are also entitled to and seek injunctive relief
 18 prohibiting such conduct in the future.

 19                           COUNT I
 20
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                          47 U.S.C. § 227(b)
 21

 22        69.    Plaintiff incorporates by reference all of the allegations contained in all of

 23 the above paragraphs of this Complaint as though fully stated herein.

 24        70.    It is a violation of the TCPA to make “any call (other than a call made for

 25 emergency purposes or made with the prior express consent of the called party) using

 26 any automatic telephone dialing system . . . to any telephone number assigned to a . . .

 27 cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).

 28


                                                  13
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 14 of 18 Page ID #:14



  1         71.   Automatic telephone dialing system refers to “equipment which has the
  2 capacity---(A) to store or produce telephone numbers to be called, using a random or

  3 sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

  4         72.   Defendants – or third parties directed by Defendants – used equipment
  5 having the capacity to randomly or sequentially generate telephone numbers and to

  6 dial such numbers without human intervention to make non-emergency telephone

  7 calls to the cellular telephones of Plaintiff and the other members of the Class defined

  8 above.

  9         73.   These calls were made without regard to whether Defendants had first
 10 obtained express permission from the called party to make such calls. In fact,

 11 Defendants did not have prior express consent to call the cellular phones of Plaintiff

 12 and the other members of the putative Class when its calls were made.

 13         74.   Defendants have, therefore, violated Section 227(b)(1)(A)(iii) of the
 14 TCPA by using an automatic telephone dialing system to make non-emergency

 15 telephone calls to the cellular phones of Plaintiff and the other members of the

 16 putative Class without their prior express written consent.

 17         75.   Furthermore, it is a violation of the TCPA “to initiate any telephone call
 18 to any residential telephone line using an artificial or prerecorded voice to deliver a

 19 message without the prior consent of the called party, unless the call is initiated for

 20 emergency purposes.” 47 U.S.C. 227(b)(1)(B).

 21         76.   These calls were made without regard to whether Defendants had first
 22 obtained express permission from the called party to make such calls. In fact,

 23 Defendants did not have prior express consent to call any of these cellular phones.

 24         77.   Defendants have, therefore, violated Section 227(b)(2) of the TCPA by
 25 initiating telephone class while using an artificial or prerecorded voice to deliver non-

 26 emergency telephone calls to the cellular phones of Plaintiff and the other members of

 27 the putative Class without their prior express written consent.

 28


                                                 14
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 15 of 18 Page ID #:15



  1        78.    The foregoing acts and omissions of Defendants constitute numerous and
  2 multiple violations of the TCPA, including but not limited to each of the above-cited

  3 provisions of Section 227.

  4        79.    As a result of Defendants’ negligent violations of Section 227, Plaintiff
  5 and the Class are entitled to an award of $500.00 in statutory damages, for each

  6 violation, pursuant to Section 227(b)(3)(B).

  7        80.    At all relevant times, Defendants knew or should have known that its
  8 conduct as alleged herein violated the TCPA.

  9        81.    Defendants knew that it did not have prior express consent to make these
 10 calls and knew or should have known that its conduct was a violation of the TCPA.

 11        82.    Because Defendants knew or should have known that Plaintiff and Class
 12 Members did not give prior express consent to receive autodialed calls, the Court

 13 should treble the amount of statutory damages available to Plaintiff and members of

 14 the Putative Class pursuant to Section 227(b)(3)(C).

 15        83.    Likewise, since Defendants knew or should have known that Plaintiff and
 16 Class Members did not give prior express consent to receive calls using artificial or

 17 prerecorded voice, the Court should treble the amount of statutory damages available

 18 to Plaintiff and members of the Putative Class pursuant to Section 227(b)(3).

 19        84.    As a result of Defendants knowing or willful violations of Section §
 20 227(b), Plaintiff and the Class are entitled to an award of $1,500.00 in statutory

 21 damages, for each violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

 22        85.    Plaintiff and the Class are also entitled to and seek injunctive relief
 23 prohibiting such conduct in the future.

 24        WHEREFORE, Plaintiff requests the Court grant Plaintiff and the Class
 25 Members relief against Defendants, as set forth in the Prayer for Relief below.

 26

 27

 28


                                                15
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 16 of 18 Page ID #:16



  1                                 PRAYER FOR RELIEF
  2        WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and
  3 in favor of the Class, against Defendants, jointly and severally, for:

  4        a.     certify this action as a class action and appoint Plaintiff as Class
  5               Representative;
  6
           b.     appoint the undersigned counsel as Class Counsel;
  7
           c.     award damages of $500 per violation per text message pursuant to 47
  8
                  U.S.C. § 227(a)(3)(B);
  9
           d.     award enhanced damages of up to $1,500 per violation per text message
 10
                  pursuant to 47 U.S.C. § 227(a)(3);
 11
           e.     enjoin Defendants and their contractors, agents, and employees from
 12
                  continuing to send TCPA-violating text messages pursuant to 47 U.S.C.
 13
                  § 227(a)(3)(A);
 14
           f.     award Class Counsel reasonable attorneys’ fees and all expenses of this
 15
                  action and require Defendants to pay the costs and expenses of class
 16

 17
                  notice and claim administration;

 18        g.     award Plaintiff an incentive award for her efforts on behalf of, and

 19               benefits conferred to, the Class and other relevant factors;

 20        h.     award Plaintiff prejudgment interest and costs; and
 21        i.     grant Plaintiff all other relief deemed just and proper.
 22                             DEMAND FOR JURY TRIAL
 23        Plaintiff demands a trial by jury.
 24

 25

 26

 27

 28


                                                16
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 17 of 18 Page ID #:17



  1                    DOCUMENT PRESERVATION DEMAND
  2        Plaintiff demands that Defendants take affirmative steps to preserve all text
  3 message logs, spreadsheets, invoices, records, lists, electronic databases, or other

  4 itemization of telephone numbers associated with Defendants and the communication

  5 or transmittal of advertisements as alleged herein.

  6
      DATED: March 30, 2020            EDWARDS POTTINGER LLC
  7

  8                                    By: /s/ Seth M. Lehrman
                                             Seth M. Lehrman
  9                                          Attorney for Plaintiff
                                             Joan Spencer-Ruper
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                               17
Case 8:20-cv-00619-DOC-ADS Document 1 Filed 03/30/20 Page 18 of 18 Page ID #:18



  1 Seth M. Lehrman (178303)
      seth@epllc.com
  2 EDWARDS POTTINGER LLC
      425 North Andrews Avenue, Suite 2
  3 Fort Lauderdale, FL 33301
      Telephone: 954-524-2820
  4 Facsimile: 954-524-2822

  5 Attorney for Plaintiff
      Joan Spencer-Ruper
  6

  7

  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10                                    SOUTHERN DIVISION
 11 JOAN SPENCER-RUPER,                          )
                                                 )
 12 individually and on behalf of all            )
      others similarly situated,                 )
 13                                              )       COMPLETE LIST OF
                                   Plaintiff,    )       DEFENDANTS
 14
            v.                                   )
 15                                              )       JURY TRIAL DEMANDED
      MY MIXTAPEZ, INC. D/B/A MY                 )
 16 MIXTAPEZ, DUENAS MOBILE                      )
      APPLICATIONS LLC D/B/A                     )
 17 VUZIQ, AND D/B/A MY                          )
      MIXTAPEZ, JUAN CARLOS                      )
 18 DUEÑAS, RICKY DUEÑAS, AND                    )
      DANNY DUEÑAS,                              )
 19                                              )
                                   Defendants.   )
 20
                                                 )
 21

 22 MY      MIXTAPEZ,        INC.      D/B/A     MY      MIXTAPEZ,   DUENAS   MOBILE
 23 APPLICATIONS LLC D/B/A VUZIQ, AND D/B/A MY MIXTAPEZ, JUAN

 24 CARLOS DUEÑAS, RICKY DUEÑAS, AND DANNY DUEÑAS

 25

 26

 27

 28


                                                     1
